Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Powell
The application has been amended as follows: 
	Claim 1, line 8, delete “or more”; line 13 , delete “ ,  octylacrylamide/acrylate/butylaminoethyl “ ; line 14, delete “ methacrylate copolymer, or mixtures thereof; “; line 16, delete “substantially”; last line after “ ethanol” , insert ---- wherein the hairstyling formulation comprises less than 0.5% of a cationic surfactant by total weight of the hairstyling formulation and propellant ----.
Cancel claims 4-8 and 16-18.
Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:  None of the art cited on PTO-892 or PTO-1449 disclose or fairly suggest claim 1, which is drawn to “An aerosol hairspray product for styling and/or shaping hair
wherein the product comprises:

hairstyling formulation and a propellant;
ii. the hairstyling formulation comprising:
(a) from about 50% to about 99% water by total weight of the hairstyling formulation and propellant;
 (b) from about 1% to about 16% of two neutralized
hairstyling polymers by total weight of the hairstyling formulation and
propellant, wherein the neutralized hairstyling polymers are
selected from acrylates copolymer, acrylates/hydroxyesters acrylates copolymer, polyurethane-14/AMP-acrylates polymer blend, 
 (c) a liquefied gas propellant;
wherein the hair styling formulation is free of ethanol; wherein the hairstyling formulation comprises less than 0.5% of a cationic surfactant by total weight of the hairstyling formulation and propellant
iii. a spraying device attached to the container for dispensing the hairstyling
formulation from the reservoir of the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619